Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the term “the directed edge” is unclear if it is referring to “at least one directed edge” or “each directed edge”.  Similar issues apply to “the source node of the directed edge” and “the destination node of the directed edge”.  
	In regard to claim 1, there is no antecedent basis present for “the traversed node”.  
	In regard to claim 1, there is no antecedent basis present for “the node”.  It is unclear whether “the node” refers to one source node, one destination node, each node, or traversing nodes.
	In regard to claim 2, it is unclear if “a node” is referring to “each node” as used in claim 1.
	In regard to claim 2, there is no antecedent basis for “the traversing nodes” in claim 1.
	In regard to claim 2, there is no antecedent basis for “the degree” in claim 2.
	In regard to claim 2, it is unclear how “the largest degree in the association relationship diagram” is measured.

	In regard to claim 5, there is no antecedent basis for “the current cluster scale” in claim 5.
	In regard to claim 8, there is no antecedent basis for “the log record” in claim 8.
Applicant is suggested to review the claims thoroughly for any additional 112 issues that may be present from the original set of claims.
	Similar issues are present in claims 10, 11, 14, 17, 19, and 20.
	Claims 3, 4, 6, 7, 9, 12, 13, 15, 16, and 18 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer-readable storage medium.  A computer-readable storage medium, using the broadest reasonable interpretation based on Applicant’s specification, [0183], encompasses transitory media, which do not fall within one of the four categories of patent eligible subject matter.  In re Nuitjen.  Therefore claims 19 and 20 are rejected as encompassing non-statutory subject matter.  Applicant is suggested to amend to a non-transitory computer-readable storage medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang					WO2015085747A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445